 



Exhibit 10.1
EXECUTION COPY
ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (the “Agreement”) is entered into as of
February 21, 2006, by and between TMP Directional Marketing, LLC, a Delaware
limited liability company (“TMP”), Moving.com, Inc., a Delaware corporation and
wholly-owned subsidiary of TMP (“Moving.com”) (TMP and Moving.com collectively,
the “Sellers”), and HSTPUS, Inc., a Delaware corporation and wholly-owned
subsidiary of Homestore, Inc. (“Purchaser”).
RECITALS:
     A. The Sellers operate an online media property business which brings
consumers together with providers of moving and relocation products and
services, including, moving, truck rental, storage, mortgage, corporate
relocation, retention, utilities and insurance services (the “Business”).
     B. This Agreement contains the terms pursuant to which Purchaser shall
acquire for cash substantially all of the assets used in the operation of the
Business, assume certain specified liabilities and agree to perform the Sellers’
obligations under certain specified assigned contracts and leases, all as
specified herein.
AGREEMENT:
     In consideration of the Recitals and of the agreements and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
1. DEFINITIONS
     As used herein, the following terms shall have the following meanings
unless the context otherwise requires:
     “Acquired Assets” means all of the right, title, and interest that either
of the Sellers possess and have the right to transfer related to (a) all their
tangible personal property (computers, servers, telecommunications equipment,
other office equipment, furniture, and supplies on hand) used primarily in the
Business, including without limitation those listed on Exhibit A hereto, (b) the
Business Intellectual Property, now known or heretofore existing, including but
not limited to all of the domain names, urls, customer lists, mailing lists, and
other Technology owned or held by the Sellers exclusively related to the
Business, including any remedies against infringements thereof, and rights to
protection of interests therein under the laws of all jurisdictions, (c) all
agreements, contracts, licenses, and other similar arrangements relating
primarily to the Business, including marketing, advertising, customer, vendor
and any other related purchase and sale agreements, as listed on Disclosure
Schedule 3.20(a), and copies of all documentation and correspondence with
respect thereto (the “Contracts”), (d) advertising and promotional materials,
catalogs, studies,

 



--------------------------------------------------------------------------------



 



reports, newsletters, archives and other printed or written materials or
electronic versions thereof, pertaining primarily to the marketing and sale of
goods or services by the Business (the “Materials”) and (e) accounts receivable
and trade receivables in respect of the Business; except and excluding in each
case all Excluded Assets.
     “Assumption and Assignment Agreement” refers to that document set forth in
Exhibit F-3.
     “Assumed Liabilities” means the following liabilities and obligations of
the Sellers with respect to the Business arising after the Closing Date, related
to the Acquired Assets: (a) all liabilities and obligations of the Sellers under
the Contracts or related to the Acquired Assets, but not including any such
liabilities or obligations that arose as a result of any breach or alleged
breach by the Sellers on or before the Closing Date of any agreements,
contracts, leases, licenses, or other arrangements, (b) any obligations or
liabilities arising from or relating to the operation of the Business or sale of
any products or services provided after the Closing Date, and (c) those
additional liabilities and obligations of the Sellers with respect to the
Business which Purchaser specifically assumes hereunder, including those set
forth on Exhibit B; provided, however, that the Assumed Liabilities shall
expressly exclude the Excluded Liabilities.
     “Balance Sheet” shall mean the pro-forma balance sheet as of the Balance
Sheet Date for the Business prepared in accordance with GAAP.
     “Balance Sheet Date” shall mean December 31, 2005.
     “Business” has the meaning set forth in the Recitals.
     “Business Intellectual Property” shall mean (i) all fictional business
names, trademarks and service marks (registered or unregistered), trade dress,
trade names and other names and slogans embodying exclusive Business assets or
related product goodwill or indications of origin, all applications or
registrations in any jurisdiction pertaining to the foregoing and all goodwill
associated therewith (collectively “Marks”); (ii) patents, patentable
inventions, discoveries, improvements, ideas, know-how, formula methodology,
processes, technology and computer programs, software and databases (including
source code, object code, development documentation, programming tools,
drawings, specifications and data) and all applications or registrations in any
jurisdiction pertaining to the foregoing, including all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, relating
exclusively to the Business (collectively “Patents”); (iii) trade secrets,
know-how, including confidential and other non-public information, relating
exclusively to the Business and the right in any jurisdiction to limit the use
or disclosure thereof (collectively, “Trade Secrets”), (iv) copyrights in
writings, artwork, clipart, webart, sounds, graphics, photographs, animations,
images, designs, mask works or other works, and registrations or applications
for registration of copyrights in any jurisdiction relating exclusively to the
Business; (v) all designs and plans (in paper and electronic form) relating
exclusively to the Business; (vi) licenses, immunities, covenants not to sue and
the like relating to any of the foregoing; (vii) Internet Web sites and domain
names exclusively related to the Business, including, but not limited to
moving.com and mortgagequotes.com and registrations or applications for
registration thereof; (viii) all Technology exclusively related to the Business;
(ix) books and records describing or used in connection with any of the
foregoing; and (x) claims or causes of action arising out of or

2



--------------------------------------------------------------------------------



 



related to infringement or misappropriation of any of the foregoing, all of
which shall be listed on Disclosure Schedule 3.7(a).
     “Closing Date” shall mean the date first above written.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Disclosure Schedule” has the meaning set forth in Section 3 below.
     “Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program or
arrangement provided by Sellers to the Employees.
     “Employees” means those individuals employed by Sellers in respect of the
Business and listed on Exhibit C hereto, which list includes any individual who
is on an approved leave of absence, vacation, or short-term disability.
     “Encumbrance” means any lien, mortgage, security interest, pledge,
restriction on transferability, defect of title or other claim, charge, or
encumbrance of any nature whatsoever on any property or property interest,
including any restriction on the use, voting, transfer, receipt of income, or
other exercise of any attributes of ownership.
     “Environmental Law” means any Legal Requirement with respect to the
protection of the public health, safety or the environment, including, without
limitation, with respect to any hazardous materials, drinking water,
groundwater, wetlands, landfills, open dumps, storage tanks, solid waste, or
waste water, water, soil, air, pollution, the protection, preservation or
restoration of natural resources, plant and animal life or human health or the
environment, or waste management, regulation or control.
     “Escrow Agreement” shall have the meaning set forth in Section 2.3 below.
     “Escrow Agent” shall mean Wells Fargo Bank.
     “Escrow Amount” shall mean amounts held by the Escrow Agent from time to
time under the Escrow Agreement.
     “Excluded Assets” shall mean the following assets of the Sellers: (i) the
Sellers’ rights under this Agreement (including the Sellers’ rights to the
consideration paid and payable under this Agreement), (ii) all cash, cash
equivalents and short term investments of the Sellers, (iii) all assets related
to any Employee Benefit Plan, pension plan, collective bargaining, union, labor
or employment agreement and all assets related to health benefits, (iv) policies
of insurance covering the Sellers, (v) all personnel records and other records
that the Sellers are required by law to retain in their possession, although the
Sellers will make copies available, as appropriate, to Purchaser of all such
personnel records, (vi) the Sellers’ organization documents, qualifications to
conduct business as a foreign corporation, arrangements with registered agents
relating to foreign qualifications, taxpayer and other identification numbers,
seals, minute books, stock transfer books, blank stock

3



--------------------------------------------------------------------------------



 



certificates, and other documents relating to the organization, maintenance, and
existence of the Sellers and the Sellers’ predecessors, (vii) all rights to any
refunds, rebates or allowances, including without limitation any refunds of
Taxes arising on or before the Closing Date, (viii) any assets, agreements or
related items (whether or not related to the Business or the Acquired Assets)
exclusively held by Interface Realty, Inc., and (ix) the items listed on
Schedule 1 attached hereto.
     “Excluded Liabilities” shall mean (a) any obligations or liabilities
arising from or relating to the operation of the Business or sale of any
products or services provided as of, or prior to, the Closing Date which is not
expressly assumed by Purchaser herein, (b) any liability not related to the
Business, (c) all liability for Pre-Closing Taxes, (d) any liability for costs
and expenses (including legal fees and expenses) that the Sellers have incurred
in connection with this Agreement and the transactions contemplated hereby,
(e) any other liability or obligation of the Sellers under this Agreement,
(f) related to obligations stemming from any of the Sellers’ employee benefit,
vacation or retirement plans; any liabilities arising on or prior to the Closing
Date or as a result of the transaction contemplated hereunder for severance,
bonuses or any other form of compensation to any employees, agents or
independent contractors of the Sellers related to the period on or prior to the
Closing Date, whether or not employed by Purchaser after the Closing Date and
whether or not arising under any applicable employee law, benefit plan or other
arrangement with respect thereto, and (g) any other liability or obligation not
specifically assumed hereunder.
     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America at the time of application thereof, applied on a
consistent basis.
     “Governmental Agency” means (a) any international, foreign, federal, state,
county, province, local or municipal government or administrative agency or
political subdivision thereof, (b) any governmental agency, authority, board,
bureau, commission, department or instrumentality, (c) any court or
administrative tribunal, (d) any non-governmental agency, tribunal or entity
that is vested by a governmental agency with applicable jurisdiction, or (e) any
arbitration tribunal or other non-governmental authority with applicable
jurisdiction.
     “Hired Employees” has the meaning set forth in Section 5.3.
     “Indemnified Party” has the meaning set forth in Section 6.2(d) below.
     “Indemnifying Party” has the meaning set forth in Section 6.2(d) below.
     “knowledge” means actual knowledge after due inquiry.
     “Lease” shall mean that certain Lease dated September 2005, with CIL Cedar,
LLC, a Massachusetts limited liability company, with respect to the Leased
Premises.
     “Leased Premises” means the commercial office premises located at 225 Cedar
Hill Street, Marlborough, Massachusetts.
     “Legal Requirement” means any federal, state, local provincial, municipal,
foreign, international, multinational, or other administrative Order,
constitution, law, rule, ordinance, permit,

4



--------------------------------------------------------------------------------



 



principle of common law, regulation, statute or treaty.
     “Liabilities” means any liability or obligation (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated and whether due or to become
due), including, without limitation, any liability for Taxes.
     “Material Adverse Effect” means a material adverse change in or effect with
respect to the condition (financial or other) or operations of the Acquired
Assets, Assumed Liabilities or the Business.
     “Net Working Capital” means the total current assets of the Business
(excluding accounts receivable with aging in excess of ninety (90) days,
intercompany accounts and deferred tax assets) less total current liabilities of
the Business assumed by the Purchaser hereunder.
     “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Government Agency or by any arbitrator.
     “Ordinary Course of Business” means an action which is consistent with the
past practices of the Sellers and is taken in the ordinary course of the normal
day-to-day operations of the Business.
     “Parties” or “Party” shall mean Moving.com, TMP and Purchaser or any of
them.
     “Permit” means any permit, approval, consent, authorization, license,
variance, or permission required by a Governmental Agency under any Legal
Requirement.
     “Pre-Closing Taxes” shall mean any tax payable with respect to the Business
(including but not limited to the Acquired Assets), or other properties or
operations of the Sellers or of any member of any affiliated group of which the
Sellers are members attributable to a taxable period ending on or prior to the
Closing Date
     “Profit and Loss Statements” shall mean the pro-forma profit and loss
statements for the Business, prepared in accordance with GAAP, for each of 2004
and 2005.
     “Purchase Price” shall be Eight Million Nine Hundred Twenty Five Thousand
Dollars ($8,925,000), as may be adjusted pursuant to Section 2.4.
     “Purchaser Confidential Information” has the meaning set forth in
Section 5.2 below.
     “Seller Confidential Information” has the meaning set forth in Section 5.2
below.
     “Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property,

5



--------------------------------------------------------------------------------



 



sales, use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, when computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not.
     “Tax Returns” means any and all returns, reports, claims for refund,
information returns, or other statements (including elections, declarations,
disclosures, schedules, estimates, and attachments), including amendments
thereof, required to be filed by a Party with respect to Taxes.
     “Technology” means any or all of the following used by either of the
Sellers in the operation of the Business: (i) works of authorship including,
without limitation, computer programs, source code and executable code, whether
embodied in software, firmware or otherwise, documentation, designs, files, net
lists, records, data and mask works; (ii) inventions (whether or not
patentable), improvements, tools, methods, processes and technology;
(iii) confidential or proprietary information, including technical data, tools,
methods and processes; (iv) databases, data compilations, data collections and
technical data; (v) logos, trade names, trade dress, trademarks, world wide web
addresses and domain names; (vi) all know-how, trade secrets, and other
confidential or proprietary information including, without limitation,
methodologies, processes, customer lists, supplier lists, products plans,
service plans and rights in research and development, and software applications,
both owned and licensed; and (vii) all instantiations of the foregoing in any
form and embodied in any media.
     “Third-Party Claim” has the meaning set forth in Section 6.2(d) below.
     “Transfer Taxes” means any sales, transfer, documentary, use, registration,
value-added and other similar taxes (including all applicable real estate
transfer taxes) and related fees (including any penalties, interest and
additions to such taxes) incurred in connection with this Agreement and the
transactions contemplated herein.
     “Transition Services Agreement” shall mean the Transition Services
Agreement substantially in the form attached as Exhibit F-5
2. PURCHASE AND SALE OF ASSETS
     2.1 Purchase and Sale. On the Closing Date, subject to the terms and
conditions of this Agreement, the Sellers shall sell, assign, transfer, convey
and deliver to Purchaser and Purchaser shall purchase and accept from the
Sellers, all of the Sellers’ right, title and interest in and to all of the
Acquired Assets.
     2.2 Assumption of Liabilities. On the Closing Date, subject to the terms
and conditions of this Agreement, Purchaser shall assume and become responsible
for all of the Assumed Liabilities.
     2.3 Purchase Price. On the Closing Date, Purchaser shall cause the Purchase
Price to be delivered as follows:

6



--------------------------------------------------------------------------------



 



     (i) An amount equal to (A) Eight Million Four Hundred Twenty Five Thousand
Dollars ($8,425,000) shall be delivered to the Sellers in cash via wire transfer
to such bank account as directed by the Sellers; and
     (ii) Five Hundred Thousand Dollars ($500,000) shall be delivered to the
Escrow Agent to be held in accordance with the terms and conditions of an Escrow
Agreement in the form of Exhibit D in order to secure the indemnification
obligations of the Sellers as set forth in Section 6.2. Such Escrow Agreement
provides that the funds so delivered into escrow, including interest thereon,
shall be held in an interest bearing account for a period of one (1) year. Such
funds, less any amounts distributed to Purchaser in satisfaction of
indemnification claims, if any, shall be delivered to the Sellers on the first
anniversary of the Closing Date, provided that in the event Purchaser has made a
claim against the Sellers for indemnification hereunder during the escrow
period, then the escrow shall not terminate with respect to such portion of the
escrowed funds in an amount equal to the amount so claimed by Purchaser, subject
to the objection of the Sellers and subsequent arbitration of the matter as
provided in the Escrow Agreement.
     2.4 Purchase Price Adjustment.
     (a) As soon as reasonably practical after the Closing, but in no event more
than thirty (30) days after the Closing Date, the Sellers and Purchaser shall
jointly prepare a pro-forma balance sheet of the Business as of the close of
business on the Closing Date (the “Closing Date Balance Sheet”) to confirm that
the Business as of the Closing Date had Net Working Capital equal to zero. The
Closing Date Balance Sheet shall be prepared in accordance with GAAP consistent
with the preparation of the Balance Sheet. In connection with its preparation of
the Closing Date Balance Sheet, neither Purchaser nor the Sellers shall
introduce new or different judgments, line items, reserves, accounting methods,
policies, practices, procedures, classifications or estimation methodologies,
except to the extent consistent with the preparation of the Balance Sheet.
However, to the extent agreed upon in writing by the Parties, there may be an
introduction of a new or different judgment, accounting method, policy,
practice, procedure or estimation method or line items in the Closing Date
Balance Sheet, and the Balance Sheet shall be reduced or increased, as
appropriate, to reflect such new or different judgment, accounting method,
policy, practice, procedure or estimation method or line item (the “Revised
Target”). In the event the Net Working Capital is greater than zero or Revised
Target, as the case may be, then Purchaser shall pay to the Sellers an amount
equal to such difference; and to the extent Net Working Capital is less than
zero or Revised Target, as the case may be, then the Sellers shall pay Purchaser
an amount equal to such difference; any such payments shall be made within five
business days after the Sellers and Purchaser agree on Closing Date Balance
Sheet.
     (b) During the thirty (30) day-period after the Closing Date, the Sellers
and Purchaser shall cooperate with each other to resolve any disagreements
between them with respect to the Closing Date Balance Sheet. In the event the
Sellers and Purchaser shall not reach agreement on all aspects of preparing the
Closing Date Balance Sheet within thirty (30) days following the Closing Date,
then any matters in dispute shall be determined by a nationally recognized
independent public accounting firm mutually satisfactory to Purchaser and the
Sellers (the “Arbiter”), and Purchaser and the Sellers shall promptly deliver to
the Arbiter the disputed aspects of the Closing Date Balance Sheet. If Purchaser
and Sellers are unable to agree on the choice of a public accounting firm as
Arbiter, they

7



--------------------------------------------------------------------------------



 



will select a nationally-recognized public accounting firm by lot (after
excluding their respective regular public accounting firms). Promptly, but not
later than thirty (30) days after the acceptance of its appointment, the Arbiter
shall determine (based solely on presentations by the Sellers and Purchaser to
the Arbiter and not by independent review) only those items in dispute and shall
render a report as to its resolution of such items and the resulting calculation
of the Net Working Capital of the Business as of the Closing Date. For purposes
of the Arbiter’s determination, the amounts to be included shall be the
appropriate amounts from the disputed Closing Date Balance Sheet, as the case
may be, as to items that are not in dispute, and the amounts determined by the
Arbiter, as to items that are submitted for resolution by the Arbiter. In
resolving any disputed item, the Arbiter may not assign a value to such item
greater than the greatest value for such item claimed by either party in the
Closing Date Balance Sheet or less than the lowest value for such item claimed
by either party in the Closing Date Balance Sheet. Purchaser and the Sellers
shall cooperate with the Arbiter in making its determination and such
determination shall be conclusive and binding upon Purchaser and the Sellers.
     (c) Purchaser and the Sellers shall each bear one-half of the fees and
expenses of the Arbiter.
     (d) Within five Business Days after the final determination by the Arbiter
of the calculation of the Net Working Capital of the Business as of the Closing
Date, in the event the Net Working Capital is greater than zero or the Revised
Target, as the case may be, then Purchaser shall pay to the Sellers an amount
equal to such difference; and to the extent Net Working Capital is less than
zero or the Revised Target, as the case may be, then the Sellers shall pay
Purchaser an amount equal to such difference.
     (e) Nothing in this Section 2.4 or in the statements, reports or documents
contemplated hereby shall affect the parties’ rights and obligations in respect
of a breach or alleged breach of any representation or warranty herein.
     2.5 Excluded Liabilities. Purchaser is not assuming any Excluded
Liabilities. The Sellers shall be responsible for the payment of all Excluded
Assets after the Closing Date. All Transfer Taxes shall be paid fifty percent by
the Sellers and fifty percent by Purchaser.
3. SELLERS’ REPRESENTATIONS AND WARRANTIES
     TMP and Moving.com hereby jointly and severally represent and warrant to
Purchaser, as of the date hereof, as follows, except as set forth in the
attached disclosure schedules (the “Disclosure Schedule”):
     3.1 Organization and Good Standing. As of the Closing Date, Moving.com is:
(a) a corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware, with full corporate power and authority to
conduct its business as it is now being conducted and to own or use the Acquired
Assets in connection with the Business; and (b) is duly qualified to operate the
Business, and is in good standing, in each jurisdiction where the ownership of
property or the conducting of the requires such qualification. TMP is a Delaware
limited liability company, duly organized, legally

8



--------------------------------------------------------------------------------



 



existing and in good standing under the laws of the State of Delaware and has
full power, ability and authority to conduct its business as it is now
conducted, to enter into this Agreement and to carry out the other transactions
and agreements contemplated hereby.
     3.2 Due Execution; No Conflict. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action of each of
the Sellers, including the consent or approval of each of their Board of
Directors. This Agreement has been duly executed and delivered by Moving.com and
TMP and is a valid and binding obligation of Moving.com and TMP, fully
enforceable in accordance with its terms. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby
will, directly or indirectly (with or without notice or lapse of time):
(a) conflict with or violate any provision of Moving.com’s or TMP’s charter,
bylaws or other governing instrument, or any Legal Requirement or any Order
which is either applicable to, binding upon or enforceable against Moving.com,
TMP or the Business; (b) except as set forth in Disclosure Schedule 3.2 for
which consent is required and has or will be obtained by the Closing Date,
result in any breach of or default, or trigger any requirement to obtain the
consent of any third party, under any Contract; (c) contravene, conflict with,
or result in a violation of any of the terms or requirements of, or give any
Governmental Agency the right to revoke, withdraw, suspend, cancel, terminate,
or modify, any Permit that is material to the Business; or (d) result in the
imposition or creation of any Encumbrance upon or with respect to any of the
Acquired Assets.
     3.3 No Default. To Sellers’ knowledge, neither of the Sellers is in default
under any of the Contracts and no third party is in default under any of the
Contracts.
     3.4 Permits. All Permits required for the operation of the Business as
currently conducted and/or use of the Acquired Assets as currently used are
current and valid. A list of all such Permits is attached as Disclosure
Schedule 3.4. Each of the Sellers is in material compliance with all Legal
Requirements in respect of the operation of the Business and the use of the
Acquired Assets.
     3.5 Title to Assets. The Sellers are the sole and exclusive owners of and
have good and marketable title to all of the Acquired Assets, free and clear of
any Encumbrances, except as otherwise provided in Disclosure Schedule 3.5.
     3.6 Sufficiency of Assets. Except for the items listed on Disclosure
Schedule 3.6: (a) the Acquired Assets constitute all of the assets used by the
Sellers to conduct the Business as of the Closing Date, (b) there are no assets
necessary for the conduct of the Business as presently conducted that will not
be transferred, licensed or leased to Purchaser pursuant to this Agreement, and
(c) each item of personal property is in good operating condition, subject to
ordinary wear and tear, and is suitable for the operation of the Business.
     3.7 Business Intellectual Property.

9



--------------------------------------------------------------------------------



 



     (a) Disclosure Schedule 3.7(a) contains a complete list of all the Business
Intellectual Property (and separately identifies the Business Intellectual
Property owned by third parties which is licensed to either of the Sellers).
     (b) Except as set forth in Disclosure Schedule 3.7(b), to Sellers’
knowledge, there is no information, material, fact, or circumstance, that would
render any of the Business Intellectual Property invalid, unenforceable or
unusable.
     (c) Each item of Business Intellectual Property is free and clear of any
Encumbrances or, to Seller’s knowledge, any adverse claims. The Sellers are the
exclusive owners or licensees of all Business Intellectual Property and have
sole and exclusive rights to the use thereof in connection with the services,
products and Technology related to and used by the Business. Neither of the
Sellers are contractually obligated to pay any compensation to any third party
in respect thereof, other than licensing fees and royalties set forth in the
applicable license agreements and referenced in Disclosure Schedule 3.7(c).
     (d) Immediately after the Closing Date, Purchaser will be permitted to
exercise all of Moving.com’s rights under such licenses, sublicenses and other
contracts related to Business Intellectual Property to the same extent
Moving.com would have been able to had the transactions contemplated hereunder
not occurred and without the payment of any additional amounts or consideration
other than ongoing fees, royalties or payments which the Sellers would otherwise
be required to pay and without obtaining the consent or permission of any party
to such licenses, sublicenses and other contracts except for third party
consents set forth in Disclosure Schedule 3.7(d).
     (e) To Sellers’ knowledge, neither the Business Intellectual Property nor
the operation of the Business as of the Closing Date infringes upon,
misappropriates or otherwise violates any Technology or other intellectual
property right of any third party (including any right to privacy or publicity),
or constitute unfair competition or trade practices under any state or federal
law or the law of any foreign jurisdiction where the Business is or has been
conducted.
     (f) No Business Intellectual Property, or service or product of the
Business is subject to any outstanding Order that restricts in any manner the
use, transfer or licensing thereof by the Sellers.
     3.8 Employment and Employee Benefit Matters.
     (a) Disclosure Schedule 3.8(a) contains a correct and complete list of
Employees with respect to which the Business has any liability, and a copy of
each employment agreement, termination notice, separation or settlement
agreement, release or any other related agreement has been made available to the
Purchaser. There are no complaints, demands, claims or charges outstanding or
anticipated, to each of the Sellers’ knowledge, relating to the employment of
such individuals.
     (b) Disclosure Schedule 3.8(b) contains a correct and complete list of all
Employee Benefit Plans maintained, or otherwise contributed to or required to be
contributed to, by the Sellers for the benefit of Employees, and sets out a
description of all policies, handbooks and manuals

10



--------------------------------------------------------------------------------



 



relating to employment matters, including any related communications, reports,
audits or filings in respect of such Employee Benefit Plans.
     (c) Except as set forth in Disclosure Schedule 3.8(c), neither of the
Sellers have obligations to the Employees other than for (i) payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of the Sellers, and (iii) other standard employee benefits made generally
available to all employees.
     (d) All accruals for unpaid Employee Benefit Plans, including, without
limitation, premiums for employment insurance, workers’ compensation, group
insurance plans and employee income taxes have been accurately reflected in the
books and records of the Business and there are no other liabilities, payments,
contributions, penalties or fines outstanding or anticipated in respect to the
above.
     (e) Neither of Moving.com nor the Business is a party to or bound by or
subject to any collective bargaining agreement or other similar arrangement with
any labor union or employee association nor has it made any commitment to or
conducted any negotiation or discussion with any labor union or employee
association with respect to any future agreement or arrangement and, to each of
the Sellers’ knowledge, there is no current application for certification or
other attempt to organize or establish any labor union or employee association
with respect to the Employees.
     (f) There are no existing or, to each of the Sellers’ knowledge, threatened
labor strikes, slow downs, work stoppages or other similar labor troubles
affecting the Business or any other controversies or unfair labor practice
proceedings or any organizational efforts presently being made or threatened by
or on behalf of any labor union.
     (g) None of the Employees, or any members of their immediate families, are
indebted to Moving.com.
     (h) To each of the Sellers’ knowledge, no Employee or member of their
immediate families is, directly or indirectly, a party to any contract with
Moving.com.
     3.9 Taxes and Fees. (a) The Sellers have paid or adequately provided for
any Taxes that have been or will be levied, assessed, or imposed upon any of the
Acquired Assets and Assumed Liabilities with regard to any taxable period ending
on or prior to the Closing Date; (b) the Sellers have filed or will file all tax
returns and reports required by federal, state and local tax authorities in
respect of Taxes that have been or will be levied, assessed or imposed upon any
of the Acquired Assets with regard to any taxable period prior to or including
the Closing Date; (c) the returns so filed are correct, true and complete in all
material respects; (d) there are no ongoing examinations or claims relating to
Taxes payable with regard to the Acquired Assets, and no written notice of any
audit, examination or claim relating to Taxes payable with regard to the
Acquired Assets, whether pending or threatened, has been received; (e) the
Sellers have not waived any statute of limitations in respect of any Taxes
payable with regard to the Acquired Assets or agreed to any extension of time
with respect to any assessment or deficiency relating to Taxes payable with
regard to the Acquired Assets; (f) the Sellers have withheld and paid over to
the proper taxing authorities all Taxes payable with regard to the Acquired
Assets (or the operation thereof)

11



--------------------------------------------------------------------------------



 



required to have been withheld and paid over, and complied with all related
information reporting and backup withholding requirements, including maintenance
of required records with respect thereto; (g) there are (and as of the Closing
Date there will be) no Encumbrances on the Acquired Assets relating to or
attributable to Taxes.
     3.10 No Litigation. There are no existing suits, litigation or
administrative hearings, nor, to each of the Sellers’ knowledge, suits,
litigation or administrative action threatened, against either of the Sellers
that are related to the Business or the Acquired Assets, including, without
limitation any complaints filed against either of the Sellers with any
Governmental Agency or better business bureau. Neither of the Sellers has filed
any voluntary petition in bankruptcy, nor have they been served with or
otherwise received notice of any involuntary petition in bankruptcy having been
filed against either of the Sellers. Neither the Business nor the Acquired
Assets is subject to any Order, that affects the Acquired Assets or the
operation of the Business or which would or might interfere with the
transactions contemplated by the transaction documents.
     3.11 Financial Statements. The Balance Sheet, the Profit and Loss
Statements and related statements of cash flow and other schedules for the
periods then ended and the notes thereto, if any (collectively, the “Financial
Statements”) are included as Disclosure Schedule 3.11. Except as set forth on
Disclosure Schedule 3.11, the Financial Statements present fairly the financial
condition and the results of operations of the Business as of the dates and for
the periods indicated thereon in all material respects and are in accordance
with the books of account and records of the Business.
     3.12 Undisclosed Liabilities. As of the Balance Sheet Date, the Business
had no Liabilities with respect to the period arising prior to the Closing Date,
except for Liabilities: (i) reflected or reserved for on the Balance Sheet,
(ii) relating to performance obligations under leases or contracts in accordance
with the terms and conditions thereof which are not required by GAAP to be
reflected on the Balance Sheet, or (iii) which are being retained by Sellers as
Excluded Liabilities.
     3.13 Material Adverse Effect. Except as provided on Disclosure
Schedule 3.13, since the Balance Sheet Date, there has not been any Material
Adverse Effect, nor to Sellers’ knowledge have any events occurred nor do any
circumstances exist which, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.
     3.14 Accounts Receivable. All accounts receivable of the Business that are
reflected on the Balance Sheet or in the accounting records of the Sellers
relating to the Business as of the Closing Date (collectively, the “Accounts
Receivable”) represent obligations arising from sales actually made or services
actually performed in the Ordinary Course of Business. To the Seller’s
knowledge, there is no contest, claim, or right of set-off, other than returns
or other set-offs in the Ordinary Course of Business, under any Contract with
any obligor of an Accounts Receivable relating to the validity of such Accounts
Receivable and not reserved for on the Balance Sheet. Schedule 3.14 sets forth
the aging of such Accounts Receivable.
     3.15 Interim Operations.

12



--------------------------------------------------------------------------------



 



     Since the Balance Sheet Date, the Sellers have operated the Business only
in the Ordinary Course of Business and, except as set forth in Disclosure
Schedule 3.15, with regards to the Business has not:
     (a) incurred or become subject to, or agreed to incur or become subject to,
any material obligation or Liability, except in the Ordinary Course of Business;
     (b) mortgaged or pledged any of its assets, tangible or intangible;
     (c) canceled or agreed to cancel any debts or claims of the Business,
except in the Ordinary Course of Business;
     (d) suffered any extraordinary losses or, except in the Ordinary Course of
Business, waived any material rights related to the Business;
     (e) terminated any contract, or received any termination notice or claim of
any breach from a third party regarding any, agreement, license, or other
instrument (including any material traffic and/or private label agreement) to
which it is a party related to the Business, except in the Ordinary Course of
Business; or
     (f) increased the rate of compensation payable by it to any Employee, whose
compensation is determined other than by multiplying the number of hours worked
by an hourly rate, over the rate being paid or accrued to them as of the Balance
Sheet Date.
     3.16 Customers and Suppliers. Except as set forth on Disclosure Schedule
3.16, to the Seller’s knowledge, (a) Moving.com is not engaged in a material
dispute with any customer or consumer of or major supplier to the Business and
(b) there has been no material adverse change in the business relationship of
the Sellers with any customer or supplier since the Balance Sheet Date, and,
(c) no customer or supplier of the Business has threatened in writing any
materially adverse modification or change in the business relationship with
Moving.com.
     3.17 Leased Property.
     (a) Neither of the Sellers owns any real property related to the Business.
     (b) Except as set forth on Disclosure Schedule 3.17, the Lease is in full
force and effect and is the only lease relating to the Business. Moving.com has
performed all material obligations required to be performed by it to date under
the Lease and Moving.com nor, to each of the Sellers’ knowledge, any other party
thereto is in material default under the Lease (and no event has occurred which,
with due notice or lapse of time or both, would constitute such a lapse or
default). No amount due under the Lease remains unpaid other than rental amounts
for the current open monthly period, and no material controversy, claim, dispute
or disagreement exists between the parties to the Lease. The Sellers have
delivered to the Purchaser a copy of the Lease, and any amendments thereto.
     (c) To each of the Sellers’ knowledge, all improvements on the Leased
Property and the operations therein conducted conform in all material respects
to all applicable Legal Requirements, including without limitation, health,
fire, environmental, safety, zoning and building laws, ordinances and
administrative regulations, except for possible nonconforming uses or violations

13



--------------------------------------------------------------------------------



 



which would not have a Material Adverse Effect. To each of the Sellers’
knowledge, all buildings, structures, improvements and fixtures owned, leased or
used by the Sellers in the conduct of the Business are in good operating
condition and repair.
     (d) All public utilities required for the operation of the Leased Property
and necessary for the conduct of the Business as presently conducted are
installed and operating, and all installation and connection charges, to each of
the Sellers’ knowledge, are paid in full in accordance with the terms of such
public utility accounts.
     (e) Except as set forth in Disclosure Schedule 3.17(e), the Lease and the
Leased Property is not subject to any other lease, sublease, license or other
agreement granting to any Person any right to the use, occupancy or enjoyment of
such property or any portion thereof relating to the Business.
     (f) To each of the Sellers’ knowledge, the plumbing, electrical, heating,
air conditioning, elevator, ventilating and all other mechanical or structural
systems for which Moving.com is responsible under the Lease in the buildings or
improvements are in good working order and condition.
     3.19 Environmental Matters.
     Except as set forth on Disclosure Schedule 3.19, the Sellers:
     (a) have no Liability, whether contingent or otherwise, under any
Environmental Law relating to the Leased Property or the Business; and
     (b) no request for information, notice, Governmental Agency inquiry, demand
letter, notice of violation or alleged violation of, non-compliance or alleged
non-compliance with or any Liability under, any Environmental Law by or relating
to the operation of the Business or the Leased Property has been received by or
threatened in writing against either of the Sellers.
     3.20 Contracts.
     (a) Disclosure Schedule 3.20(a) hereto lists all of the Contracts.
     (b) Except as set forth on Disclosure Schedule 3.20(b), neither of the
Sellers are a party to or bound by any of the following, which are material to
the properties, conduct, operations or financial condition of the Business or
are otherwise material to the Business:
     (i) mortgage, indenture, note, or installment obligation, or other
instrument for or relating to indebtedness;
     (ii) guaranty of any obligation for borrowings or performance, or guaranty
or warranty of products or services, excluding endorsements or guaranties of
instruments made in the Ordinary Course of Business in connection with the
deposit of items for collection, and statutory warranties;
     (iii) agreement or arrangement for the sale or lease of any of the Acquired
Assets other than in the usual, regular and Ordinary Course of Business;
     (iv) contract pursuant to which it is or may be obligated to make payments,
contingent or otherwise, on account of or arising out of prior acquisitions or
sales of businesses, assets, or stock of other companies;

14



--------------------------------------------------------------------------------



 



     (v) distribution, dealership, representative, broker, sales agency,
advertising or consulting contract excepting any such contract that is
terminable at will, or by giving notice of 30 days or less, without Liability;
or
     (vi) agreement imposing non-competition or exclusive dealing obligations on
it.
     (c) Each Contract is valid, binding, and enforceable against the Sellers
and, to Sellers’ knowledge, the other parties thereto in accordance with its
terms, and is in full force and effect. Each of the Sellers has performed all
obligations required to be performed by them to date under each of the
Contracts. To Sellers’ knowledge and except as set forth in Disclosure Schedule
3.20(c), no other party thereto is in breach of or default under any Contract
(and no event has occurred which, with due notice or lapse of time or both,
would constitute such a lapse or default).
     3.21 Brokers’ Fees. Except as set forth in Disclosure Schedule 3.21,
neither of the Sellers has any liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Purchaser could become liable or
obligated.
4. PURCHASER’S REPRESENTATIONS AND WARRANTIES
     Purchaser represents and warrants to the Sellers as follows:
     4.1 Organization. Purchaser is a Delaware corporation, duly organized,
legally existing and in good standing under the laws of the State of Delaware
and has full power, ability and authority to conduct its business as it is now
conducted, to enter into this Agreement and to carry out the other transactions
and agreements contemplated hereby.
     4.2 Due Authorization. The execution, delivery and performance of this
Agreement and each of the other agreements contemplated hereby and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary company action of Purchaser. This Agreement has been
duly executed and delivered by Purchaser and is a valid and binding obligation
of Purchaser, fully enforceable in accordance with its terms. Neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will: (i) conflict with or violate any
provision of Purchaser’s charter, bylaws, operating agreement or other governing
instruments, or any law, ordinance or regulation or any decree or order of any
court or administrative or other governmental body which is either applicable
to, binding upon or enforceable against Purchaser; or (ii) result in any breach
of or default under any material mortgage, contract, agreement, indenture,
trust, written agreement or other instrument which is either binding upon or
enforceable against Purchaser.
5. POST-CLOSING COVENANTS
     Purchaser and the Sellers agree as follows with respect to the period
following the Closing Date:

15



--------------------------------------------------------------------------------



 



     5.1 Further Cooperation. In case at any time after the Closing Date any
further actions are necessary to carry out the purposes of this Agreement, each
of the Parties will take such further actions (including the execution and
delivery of such further instruments and documents) as the other Party
reasonably may request, all at the sole cost and expense of the requesting Party
(unless the requesting Party is entitled to indemnification therefore under
Section 6 below).
     5.2 Confidentiality.
     (a) The Sellers agree that for a period of two (2) years from the Closing
Date, they will not (i) divulge any Purchaser Confidential Information to third
parties or (ii) use or permit to be used any Purchaser Confidential Information
for their own benefit. For this purpose, “Purchaser Confidential Information”
shall mean all information pertaining to the Business, Assumed Liabilities, and
Acquired Assets. Purchaser Confidential Information shall not include any
information that: (X) is generally known to the online media industry, (Y) is
now or subsequently becomes available to third parties who are not under a duty
of confidentiality through no fault of the Sellers or (Z) is released or
approved for release by Purchaser without restriction. Notwithstanding the
foregoing, the Sellers may disclose Purchaser Confidential Information (1) to
the extent required by a court of competent jurisdiction or other governmental
authority or otherwise as required by applicable law, rule or regulation,
provided that reasonable notice to Purchaser of said disclosure is provided by
the Sellers, (2) on a “need-to-know” basis under an obligation of
confidentiality to its legal counsel, accountants, banks and other financing
sources and their advisors, or (3) in any legal proceedings that arise in
connection with this Agreement or the transactions contemplated herein and
therein.
     (a) The Purchaser agrees that for a period of two (2) years from the
Closing Date, Purchaser will not (a) divulge any Seller Confidential Information
to third parties or (b) use or permit to be used any Seller Confidential
Information for Purchaser’s own benefit. For this purpose, “Seller Confidential
Information” shall mean all information pertaining to the business of the
Sellers that is not included in the Acquired Assets, Assumed Liabilities, or the
Business. Seller Confidential Information shall not include any information
that: (X) is generally known to the online media industry, (Y) is now or
subsequently becomes available to third parties who are not under a duty of
confidentiality through no fault of the Purchaser or (Z) is released or approved
for release by Sellers without restriction. Notwithstanding the foregoing, the
Purchaser may disclose Seller Confidential Information (i) to the extent
required by a court of competent jurisdiction or other governmental authority or
otherwise as required by applicable law, rule or regulation, provided that
reasonable notice to Sellers of said disclosure is provided by the Purchaser,
(ii) on a “need-to-know” basis under an obligation of confidentiality to its
legal counsel, accountants, banks and other financing sources and their
advisors, or (iii) in any legal proceedings that arise in connection with this
Agreement or the transactions contemplated herein and therein.
     5.3 Employees.
     (a) Purchaser agrees to offer employment effective as of the Closing Date
to all of the Employees (the “Hired Employees”), with the exception of the
employees listed on Exhibit E. Purchaser shall become responsible for payment of
all salaries and all other claims, costs, expenses, liabilities and other
obligations relating to Purchaser’s employment of the Hired Employees accruing

16



--------------------------------------------------------------------------------



 



or occurring from and after the Closing Date, but only to the extent related to
periods following the Closing Date.
     (b) The Hired Employees shall cease to participate in any Employee Benefit
Plans maintained by Sellers effective on the Closing Date and shall commence
participation in the employee benefit plans or programs established or
maintained by Purchaser (“Purchaser Plans”) effective after the Closing Date;
provided however, that the Hired Employees shall continue to participate in the
Delta Dental, United Medical and Prescription, and Aetna insurance programs
maintained by Sellers (collectively, the “Seller Health Plans”) though the last
day of the month in which the Closing Date occurs. Purchaser shall reimburse
Sellers for any and all costs related to claims incurred by Hired Employees
under Seller Health Plans during the period beginning on the Closing Date and
ending on the last day of the month in which the Closing Date occurs. To the
extent permissible under applicable law and the provisions of the Purchaser
Plans, Purchaser shall (i) cause Hired Employees to be credited with service
with Sellers for purposes of eligibility and vesting under the Purchaser Plans,
(ii) cause any Purchaser Plan that is a health plan to provide credit for
continuous creditable enrollment toward any pre-existing condition exclusions
with respect to the Hired Employees (and their beneficiaries and dependants) and
(iii) grant full credit to the Hired Employees (and their beneficiaries and
dependents) under the Purchaser Plans for deductibles and out of pocket maximums
attributed to participation in the Employee Benefit Plans maintained by Sellers
that are health plans immediately prior to the Closing Date to the extent such
amounts were credited under the such Employee Benefit Plans maintained by
Sellers.
     (c) From the Closing Date until the first anniversary thereof, neither of
the Sellers will hire as an employee, or retain as an independent contractor or
otherwise obtain the services of, any of the Hired Employees; provided that
Sellers shall not be precluded from hiring any Retained Employee who was
subsequently terminated by Purchaser at least 90 days prior to being offered new
employment by Seller. From the first anniversary of the Closing Date until the
second anniversary of the Closing Date, the Sellers will not actively solicit
for employment any of the Retained Employees, provided that Sellers shall not be
precluded from hiring any Retained Employee who was subsequently terminated
(including constructive termination) by Purchaser at least 90 days prior to
being offered new employment by Seller. Notwithstanding anything contained
herein to the contrary, Sellers shall not be restricted from making any general
solicitation for employees or public advertising of employment opportunities not
specifically targeted at the Retained Employees.
     5.4 Payments Received after Closing Date/AR Collection Assistance. To the
extent either of the Sellers receives after the Closing Date any payments, other
than those payments received under this Agreement, relating to the operation of
the Business either before or after the Closing Date (the “Accounts
Receivable”), the Sellers will promptly remit any such payments to Purchaser.
The Sellers hereby agree to provide Purchaser with reasonable assistance in
connection with Purchaser’s collection of the Accounts Receivable pursuant to
the terms and conditions of the Transition Services Agreement, provided that
such assistance shall not be subject to the limitations of liability and
indemnification set forth in Section 11 and 12 of the Transition Services
Agreement. The Parties agree that the Closing Date Balance Sheet shall set
forth, as of the Closing Date, the Accounts Receivable with aging less than
ninety (90) days (the “Closing Date Accounts Receivable”). With respect to the
Accounts Receivable arising on or before the Closing Date, in the

17



--------------------------------------------------------------------------------



 



event within 180 days following the Closing Date the amount of such Accounts
Receivable collected by Purchaser is less than the amount of the Closing Date
Accounts Receivable, then the Sellers shall pay to Purchaser such difference
within five (5) business days after written notice thereof by Purchaser.
     5.5 Non-competition.
     (a) For a period of two (2) years following the Closing Date, each of the
Sellers shall not (i) engage in activities which are directly competitive with
the Business; or (ii) have interactions with any of the customers or suppliers
of the Business (with the understanding that the Sellers may interact with
customers or suppliers of the Business with respect to activities that are not
directly competitive with the Business, including without limitation with
respect to the Sellers’ advertising agency services such as yellow pages,
internet yellow pages, search engine optimization, and search engine marketing);
provided, however, that the Sellers may purchase or otherwise own up to five
percent (5%) of any class of securities of any enterprise if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g), or subject to Section 15(d), of the Securities Exchange
Act. Notwithstanding anything contained herein to the contrary, nothing in this
Agreement shall be deemed to limit or restrict the activities and operations of
TMP and its subsidiaries (other than Moving.com) as currently conducted on the
Closing Date.
     (b) The Sellers acknowledge and agree that the covenants set forth in this
Section 5.4 are reasonable and valid in scope and in all other respects. If any
of such covenants is found to be invalid or unenforceable by a final
determination of a court of competent jurisdiction (i) the remaining terms and
provisions hereof shall be unimpaired and (ii) the invalid or unenforceable term
or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision. In the event that, notwithstanding the first
sentence of this paragraph (b), any of the provisions of this Section relating
to scope of the covenants contained therein or the nature of the business
restricted thereby shall be declared by a court of competent jurisdiction to
exceed the maximum restrictiveness such court deems enforceable, such provision
shall be deemed to be replaced herein by the maximum restriction deemed
enforceable by such court.
     5.6 Redirect of Internet Traffic. TMP agrees that without the prior written
consent of Purchaser, that TMP shall not amend, terminate or waive any of its
rights pursuant to Section 8.1 and the first sentence of Sections 8.10(b) or
8.10(e) of that certain Purchase Agreement dated June 1, 2005 between TMP, TMP
DM, Inc. and Monster Worldwide, Inc. (“MNST”). TMP and Moving.com agree to
provide notice on or as soon as is reasonably possible after the Closing Date to
MNST that internet traffic should be redirected from the URL’s purchased by
Purchaser hereunder to the URL’s designated by Purchaser in writing on or, upon
reasonable written notice, after the Closing Date.
     5.7 Name Change. Moving.com agrees that on the Closing Date it will take
all action required to change its name to one that is not similar to Moving.com,
Inc. and shall take such further actions (including the execution and delivery
of such further instruments and documents) as the Purchaser reasonably may
request in order for Purchaser to change its name to Moving.com, Inc.

18



--------------------------------------------------------------------------------



 



6. SURVIVAL, INDEMNIFICATION
     6.1 Survival.
     All representations, warranties and covenants made and given in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing Date, subject to any limitations set forth herein until the eighteen
(18) month anniversary of the Closing Date, except with respect to those
representations and warranties set forth in (y) Sections 3.5 and 3.7, which such
representations shall terminate on the third anniversary of the Closing Date and
(z) Sections 3.1, 3.2 and 3.9, which such representations shall not terminate.
     6.2 Indemnification.
     (a) The Sellers, jointly and severally, shall indemnify, defend and save
Purchaser harmless from any actions, claims, losses, damages, demands or expense
(including without limitation all court costs and reasonable attorney’s fees on
account thereof) suffered or incurred by Purchaser, its successors and permitted
assigns:
          (i) caused by any breach of any representation, warranty, covenant or
other undertaking made by the Sellers in this Agreement;
          (ii) related to any Tax payable with respect to the Business
(including but not limited to the Acquired Assets), or other properties or
operations of the Sellers or of any member of any affiliated group of which
either of the Sellers is a member attributable to a taxable period ending on or
prior to the Closing Date;
          (iii) related to the Excluded Assets or constituting an Excluded
Liability;
          (iv) non-compliance with any applicable bulk transfer laws, including,
without limitation, the bulk transfer provisions of the Uniform Commercial Code
of any state, or any similar statute, with respect to the transactions
contemplated by this Agreement; or
          (v) the failure to obtain any consents required to assign the
Contracts, including the Lease, to Purchaser.
No indemnification shall be payable to Purchaser under this Section 6.2(a) until
and after such losses aggregate Fifty Thousand Dollars ($50,000). Purchaser
shall notify the Sellers promptly of any written actions, claims or demands
against Purchaser of which the Sellers are responsible hereunder, specifying the
basis and amount thereof in reasonable detail.
     (b) Notwithstanding anything contained elsewhere in this Agreement, the
Sellers’ combined total aggregate liability for indemnification (i) under
Section 6.2(a) shall not exceed an amount equal to fifty percent (50%) of the
Purchase Price (the “General Indemnification Cap”), and notwithstanding the
foregoing (ii) for a breach of the representations and warranties set forth in

19



--------------------------------------------------------------------------------



 



Sections 3.1, 3.2 or 3.9 or for claims involving fraud, willful misconduct or
intentional misrepresentation or breach by the Sellers shall not exceed the
Purchase Price (the “Special Indemnification Cap” and collectively with the
General Indemnification Cap, the “Indemnification Caps”). Any indemnification
amounts paid by Sellers to Purchaser under the Transition Services Agreement
shall result in a dollar-for-dollar reduction of each of the Indemnification
Caps.
     (c) Purchaser shall indemnify, defend and save the Sellers harmless from
any actions, claims, losses, damages, demands or expense (including without
limitation all court costs and reasonable attorney’s fees on account thereof)
suffered or incurred by the Sellers, or their successors and assigns,
(i) proximately caused by any breach of any representation, warranty, covenant
or other undertaking made by the Purchaser in this Agreement or (ii) related to
any obligation or liability arising with respect to the operation of the
Business after the Closing Date. The Sellers shall notify the Purchaser promptly
of any written actions, claims or demands against the Sellers of which the
Purchaser is responsible hereunder specifying the basis and amount thereof in
reasonable detail.
     (d) If any third party notifies any Party (the “Indemnified Party”) with
respect to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Section 6, then the Indemnified Party shall promptly (and in any event within 5
business days after receiving notice of the Third-Party Claim) notify the
Indemnifying Party thereof in writing specifying the claimed basis and amount
thereof in reasonable detail. Failure to so notify shall not be deemed a waiver
of, or otherwise affect, the Indemnifying Party’s obligations unless the
Indemnifying Party is materially harmed or prejudiced by such failure to notify.
     (e) The Indemnifying Party will have the right at any time to assume and
thereafter conduct the defense of the Third-Party Claim with counsel of its
choice; provided, however, that the Indemnifying Party will not consent to the
entry of any judgment on or enter into any settlement with respect to the
Third-Party Claim without the prior written consent of the Indemnified Party
(not to be unreasonably withheld) unless the judgment or proposed settlement
involves only the payment of money damages and does not impose an injunction or
other equitable relief upon the Indemnified Party.
     (f) In no event will the Indemnified Party consent to the entry of any
judgment on or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnifying Party (not to be
unreasonably withheld).
     (g) The parties hereto agree that the indemnification provisions set forth
in this Section 6 are the exclusive remedy for the breach, inaccuracy or
nonfulfillment of any representation, warranty, covenant or agreement contained
in this Agreement or the transactions contemplated hereby. Notwithstanding
anything contained herein to the contrary, in no event shall the aggregate
amount of payments made by the Sellers hereunder ever exceed the Special
Indemnification Cap, and any liability for any amounts in excess of the Special
Indemnification Cap are irrevocably waived by Purchaser.
     (h) In determining the liability of a Party pursuant to this Article 6, no
loss, liability, damage or expense shall be deemed to have been sustained by
such Party to the extent of any

20



--------------------------------------------------------------------------------



 



proceeds previously received by such party from any insurance recovery with
respect to insurance coverage in place; provided however that nothing set forth
herein shall be deemed to infer that a Party must first proceed against any
insurance coverage prior to making an indemnification claim against the other
Party hereunder.
     (i) Notwithstanding anything contained in this Agreement to the contrary,
no Indemnifying Party shall be liable for any incidental, special, punitive or
consequential damages or any diminution in value, except to the extent that such
damages are actually paid in respect of a third-party claim against Purchaser,
and provided that such third party claim would otherwise have given rise to a
right of indemnification under Section 6(d) above.
7. Documents to be Delivered at the Closing.
     7.1 Delivery by the Sellers. As of the Closing Date, in addition to the
execution and delivery of this Agreement, the Sellers shall:

  (i)   execute and deliver to Purchaser the Assignment of Marks in the form of
Exhibit F-1;     (ii)   execute and deliver to Purchaser the Bill of Sale in the
form of Exhibit F-2;     (iii)   execute and deliver to Purchaser the Assignment
and Assumption Agreement in the form of Exhibit F-3;     (iv)   have obtained
the consents listed in Disclosure Schedules 3.2 and 3.7(d);     (v)   deliver to
Purchaser an opinion of counsel to the Sellers, substantially in the form
attached as Exhibit F-4;     (vi)   execute and deliver to Purchaser the
Transition Services Agreement substantially in the form attached as Exhibit F-5;
    (vii)   execute and deliver to Purchaser and Escrow Agent the Escrow
Agreement;     (viii)   deliver to Purchaser certified copies of resolutions
duly adopted by each of the Sellers’ Board of Directors approving the execution
and delivery of this Agreement and documents referenced and the transactions
contemplated hereby, which resolutions shall be of full force and effect as of
the Closing Date, attached as Exhibit F-6; and     (ix)   deliver to Purchaser
the documents to be filed with the Secretary of State of the State of Delaware
changing the name of Moving.com to one which is not similar to Moving.com.

     7.2 Delivery by the Purchaser. As of the Closing Date, in addition to the
execution and delivery of this Agreement, Purchaser shall:

  (i)   execute and deliver to the Sellers the Assignment of Marks in the form
of Exhibit F-1;     (ii)   execute, acknowledge and deliver to the Sellers the
Assignment and Assumption Agreement in the form of Exhibit F-3;     (iii)  
execute and deliver to the Sellers and the Escrow Agent the Escrow Agreement;

21



--------------------------------------------------------------------------------



 



  (iv)   execute and deliver to Sellers the Transition Services Agreement
substantially in the form attached as Exhibit F-5     (v)   caused the wire
transfer of funds to the Sellers in the amount of Eight Million Four Hundred
Twenty Five Thousand Dollars ($8,425,000);     (vi)   caused the wire transfer
of funds to Escrow Agent in the amount of Five Hundred Seventy Five Thousand
Dollars ($575,000); and     (vii)   make offers of employment to the Employees;
and     (viii)   deliver to the Sellers certified copies of resolutions duly
adopted by Purchaser’s Board of Directors approving the execution and delivery
of this Agreement and documents referenced and the transactions contemplated
hereby, which resolutions shall be of full force and effect as of the Closing
Date, attached as Exhibit F-7.

In the event this Agreement is executed but the transactions described above are
not consummated on the date hereof, this Agreement shall be null and void. The
execution by the Sellers and Purchaser of a closing memorandum shall be
conclusive evidence that the transactions described above have been consummated.
8. GENERAL PROVISIONS
     8.1 No Waivers. None of the Parties shall be deemed to waive any of its
rights, powers or remedies hereunder unless such waiver is in writing and signed
by said party. No delay or omission by any party in exercising any of said
rights, powers or remedies shall operate as a waiver thereof, nor shall a waiver
signed by any party of any breach of the covenants, conditions or agreements
binding on the other parties on one occasion be construed as a waiver or consent
to such breach on any future occasion or a waiver of any other covenant,
condition, or agreement herein contained.
     8.2 Expenses. Neither of the Parties hereto shall have any obligation to
pay any of the fees and expenses of the other party incident to the negotiation,
preparation and execution of this Agreement, including, but not limited to, the
fees and expenses of legal counsel, accountants, investment bankers, consultants
and other experts.
     8.3 Publicity. Each of the Sellers and Purchaser shall obtain the other’s
written consent (such consent not to be unreasonably withheld or delayed) prior
to any publication, presentation, public announcement or press release (or
relevant part thereof), concerning the relationship between the parties or the
existence or terms of this Agreement, except as may otherwise be required by
law. In addition, each of the Sellers and Purchaser agree not to make any
disparaging or derogatory comments regarding the other Parties to any third
party that would be reasonably expected to adversely affect the reputation of
the other party in any material respect. Notwithstanding anything contained
herein to the contrary, Purchaser and Sellers, and their respective Affiliates,
shall be allowed to disclose the terms of this Agreement and the transactions
contemplated hereby and any Seller Confidential Information and Purchaser
Confidential Information (i) to their authorized respective representatives and
employees, (ii) in connection with summary information about their respective
financial condition, (iii) to any of their respective auditors, attorneys,
financing sources, potential investors or other agents and (iv) to any bona fide

22



--------------------------------------------------------------------------------



 



prospective purchaser of their equity or assets (or the equity or assets of
their Affiliates); provided that in the case of any disclosure made pursuant to
clauses (i) through (iv), the recipient is informed of the confidential nature
of such information and has agreed, or is otherwise obligated to maintain the
confidentiality of the disclosed material.
     8.4 Assignment. None of the Parties may assign any portion of this
Agreement, voluntarily or involuntarily, including without limitation by
operation of law, without the prior written consent of the other Parties;
provided that the parties hereto acknowledge and agree that Moving.com shall be
allowed to freely assign their rights and obligations hereunder to TMP in the
event that Moving.com shall be liquidated or otherwise cease to exist at any
time. Any attempt to otherwise assign this Agreement shall be null and void. No
person or entity not a Party hereto shall have any interest herein or be deemed
a third party beneficiary hereof, and nothing contained herein shall be
construed to create any rights enforceable by any other person or third party.
     8.5 Partnership. Nothing herein contained shall be construed as creating a
partnership or joint venture by or between the parties.
     8.6 Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective permitted successors and
assigns.
     8.7 Severability. Any provision of this Agreement held or determined by a
court (or other legal authority) of competent jurisdiction to be illegal,
invalid, or unenforceable in any jurisdiction shall be deemed separate, distinct
and independent, and shall be ineffective to the extent of such holding or
determination without (i) invalidating the remaining provisions of this
Agreement in that jurisdiction or (ii) affecting the legality, validity or
enforceability of such provision in any other jurisdiction.
     8.8 Captions Headings. Captions and paragraph headings used in this
Agreement are for convenience only and shall not be used to interpret any
provision hereof.
     8.9 Entire Agreement. This Agreement, together with the Exhibits and
Disclosure Schedule, which documents are incorporated herein by reference,
constitutes the entire agreement and understanding of the parties with respect
to the subject matter hereof, and is intended as the parties’ final expression
and complete and exclusive statement of the terms thereof, superseding all prior
or contemporaneous agreements, representations, promises and understandings,
whether written or oral, including that Letter of Intent dated December 16, 2005
between the Parties, and may be amended or modified only by an instrument in
writing signed by all parties.
     8.10 Notices. Any notice required or permitted to be given hereunder shall
be (a) in writing, (b) effective on the first business day following the date of
receipt, and (c) delivered by one of the following means: (i) by personal
delivery; (ii) by prepaid, overnight package delivery or courier service; or
(iii) by the United States Postal Service, first class,

23



--------------------------------------------------------------------------------



 



certified mail, return receipt requested, postage prepaid. All notices given
under this Agreement shall be addressed, in the case of the Sellers, as follows:
TMP Directional Marketing, LLC
317 Madison Ave #2310
New York, NY 10017
Attn: President
with copies to:
TMP DM, LLC
c/o Audax Management Company L.L.C.
101 Huntington Avenue
Boston, MA 02199
Attn: Adam Abramson
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attn: Jeffrey Seifman, P.C.
All notices given under this Agreement shall be addressed, in the case of
Purchaser, as follows:
Attn: General Counsel
Homestore, Inc.
30700 Russell Ranch Road
Westlake Village, California 91362
or to such other addresses of which the parties have been advised in writing by
any of the above-described means. Personal delivery to a party or to any
officer, partner, agent, or employee of such party at its address herein shall
constitute receipt. The following shall also constitute receipt: (i) a Party’s
rejection or other refusal to accept notice, and (ii) the inability to deliver
to a Party because of a changed address of which no notice has been received by
the other Party. Notwithstanding the foregoing, no notice of change of address
shall be effective until ten (10) days after the date of receipt thereof. This
Section shall not be construed in any way to affect or impair any waiver of
notice or demand herein provided.
     8.11 Arbitration.
     (a) The parties agree that with respect to any dispute, claim or
controversy that may arise with respect to this Agreement, its formation,
validity or enforceability or the parties’ respective rights and duties
hereunder, such dispute shall be resolved by binding arbitration by a single
arbitrator.

24



--------------------------------------------------------------------------------



 



     (b) The arbitration of any such dispute, claim or controversy, as
aforesaid, shall be conducted in New York, NY (or such other location as the
parties might agree upon) in accordance with the United States Arbitration Act
(Title 9, U.S. Code) and under the auspices of the American Arbitration
Association and under its rules for commercial disputes as then in effect. If
disputes arise concerning these requests, the arbitrator shall have sole and
complete discretion to determine the disputes. The arbitrator shall give effect
to statutes of limitation in determining any claim, and any controversy
concerning whether an issue is arbitrable shall be determined by the arbitrator.
The arbitrator shall deliver a written opinion setting forth findings of fact,
conclusions of law and rationale for the decision. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.
     (c) The award of such arbitrator shall be final and binding upon the
parties and judgment upon the award rendered by the arbitrator may be entered in
any federal or State court of competent jurisdiction.
     8.12 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
principles of conflicts of law. With respect to any litigation arising out of or
relating to this Agreement, the Parties agree that it shall be exclusively filed
in and heard by the state or federal courts with jurisdiction to hear such suits
located in the County of New York, State of New York and each Party hereby
submits to the exclusive jurisdiction of such courts.
     8.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same Agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.
     8.14 Specific Performance. Without limiting or waiving in any respect any
rights or remedies of the parties to this Agreement now or hereinafter existing
at law or equity or by statute, each of the Parties hereto shall be entitled to
seek specific performance of the obligations to be performed by the other in
accordance with the provisions of this Agreement.
     8.15 Professional Fees. In the event of any litigation or arbitration
involving this Agreement or any of the ancillary documents, the prevailing Party
in such litigation or arbitration shall be entitled to recover reasonable
attorney fees and costs in addition to any other remedy to which it is entitled.
* * * * *

25



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each party has executed or caused its duly authorized
officer to execute this Agreement the day and year first above written.
Moving.com, Inc.
A Delaware corporation
By: /s/ Michael T. Flanagan
Name: Michael T. Flanagan
Its: Vice President, Treasurer & Secretary
TMP Directional Marketing, LLC
By: /s/ Michael T. Flanagan
Name: Michael T. Flanagan
Its: CFO & Secretary
HSTPUS, Inc.
By: /s/ Allan P. Merrill
Name: Allan P. Merrill
Its: EVP Corporate Development

26